Case: 18-13519   Date Filed: 03/21/2019   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-13519
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:18-cr-00027-VMC-AEP-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

ANDRES ZALAZAR GUZMAN,

                                                          Defendant-Appellant.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________


                              (March 21, 2019)

Before WILLIAM PRYOR, JILL PRYOR and GRANT, Circuit Judges.

PER CURIAM:

     Adam Labonte, appointed counsel for Andres Zalazar Guzman in this direct
              Case: 18-13519    Date Filed: 03/21/2019   Page: 2 of 2


criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Guzman’s conviction and sentence are AFFIRMED.




                                         2